281 F.2d 195
Lynn BOMAR, Warden, Tennessee State Penitentiary, Appellant,v.Charles BOYD, Appellee.
No. 14052.
United States Court of Appeals Sixth Circuit.
June 13, 1960.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Henry C. Foutch, Asst. Atty. Gen. of Tennessee, George F. McCanless, Atty. Gen. of Tennessee, on the brief, for appellant.
John J. Hooker, Jr., Nashville, Tenn., Hooker & Hooker, Nashville, Tenn., of counsel, James F. Neal, of Turney & Turney, Washington, D.C., and Henry W. Hooker, of Hooker & Hooker, Nashville, Tenn., on the brief, for appellee.
Before McALLISTER, Chief Judge, SIMONS, Senior Judge, and CECIL, Circuit Judge.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties, and the arguments of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the decree of the Districe Court be and is hereby affirmed upon on the opinion of Judge William E. Miller.